Title: To Thomas Jefferson from Mary Osborne, 12 October 1808
From: Osborne, Mary
To: Jefferson, Thomas


                  
                     Respected 
                        sir
                     
                     Haver de Grace. Oct th 12 of 1808
                  
                  I forbear makeing an apology for this letter and it’s contents, As I am conscious the attempt to make it appear in A more favourable light then your judgement will; is unnecessary. I wish truth to be my only eloquence in pleading my Success and pardon,
                  The one who now dares to address Mr Jefferson is a female; and candour would bleed! if I did not add it’s not the first time.,
                  Mr Jefferson no doubt will recollect the recipt of a letter, near five years ago begeing the loan of five Hundred Dollars with the Signature of S. Roboson
                  which in truth is not my name, though the world might condemn me for so bold an attempt, yet I have no painful reflections arising from it, only that of concealing my real name; can I blush for seeking and asking relief, no I believe the benevolent Soul finds a happiness equal with the one that partakes his bounty, and would not hesitate to ask a favour when needing one.
                  and on this presumption I have once more dared to importune for assistance from one that I hope will have the will and power to grant my request, as I never thought Mr J silince to my former letter arose from either but from A fear of imposition, Which Heaven is my witness is not my design would my situation in life permit I would appear personlly to Mr Jefferson and I can’t doubt but he would allow my claims to his humanity in the present case,
                  My first application to Mr J was in behalf of a beloved Mother who it has pleased God to take to a better World. Since that period I have lived in this County with A Sister whose husband has been unfortunate from a partnership and her portion which she received at her marriage became a sacrifice as well as his, it is for them that I now solicit Charity, yes a bounty that will never be forgotten by me? Which I do no wish nor could not ask if I had not a prospect of returning it. in the space of 12 Months from this I shall inherit a small portion from the wreck of my Mothers estate and the only pleasure I can have from it will form its afording the means of livng to my disstred Sister; her Husband has heard favourable accounts of the state of Ohio and is desirous of removeing their but is destitute of the means and as I have every reason to think it will be for the better for them, I can not forbear making every exertion to assist them
                  which again induces me to seek Freendship from your hand, which Heaven enable you to bestow, the sum I ask is Fifty Dollars which as I have alrady said will be a Charity nevery to be forgotten and faithfuly returnd in the course of Twelve Months,
                  the errors of this will as my former, letter I am sensible are very great but I hope they will be look’d over, and their real motive & design viewed in a light that will do jusice to there intention; and to heart that shuders at what its done, in daring to wright to its sovereign; allowing the expression., I cease farther intruding on the patience of Mr Jefferson relying on his wisdom and mercy for a propitious answere, even if M J does not find it proper to grant my request a letter with only three words in it, signifing, the receipt of this will be received with greatude, as it will releive me from the anxeity of fearing my letter had fell in other hands, which I have often feard had happend to the one I have mentioned; should Mr J grant my petition he will please to direct it to Miss Mary Osborne (which is my real name) Haver de Grace, Post office, and I would beg the favour soon, as my Brother think of going out this faul,
                  I intreat pardon With Respect
                  
                     Mary Osborne
                     
                  
               